440 Pa. 646 (1970)
Perkins, Appellant,
v.
Johnstown City.
Supreme Court of Pennsylvania.
Submitted October 7, 1970.
November 12, 1970.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
James L. Weisman and Avins and Weisman, for appellant.
*647 James R. DiFrancesco, City Solicitor, for appellee.
OPINION PER CURIAM, November 12, 1970:
Order affirmed. Cf. Graysneck v. Heard, 422 Pa. 111, 220 A. 2d 893 (1966), and Stouffer v. Morrison, 400 Pa. 497, 162 A. 2d 378 (1960).
Mr. Justice ROBERTS dissents for the reasons noted in his dissenting opinions in Smeltz v. Harrisburg, 440 Pa. 224, 226, 269 A. 2d 466, 468 (1970) and Laughner v. Allegheny County, 436 Pa. 572, 261 A. 2d 607 (1970).
Mr. Justice POMEROY dissents.